                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


JOE CLINARD,                                    )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00975
v.                                              )          JUDGE RICHARDSON
                                                )
KAREN WALLACE BOLTON LIVING                     )
TRUST, et al.,                                  )
                                                )
        Defendants.                             )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 9), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.




     Case 3:19-cv-00975 Document 10 Filed 05/26/20 Page 1 of 2 PageID #: 38
       Accordingly, as recommended in the Report and Recommendation, this action is

DISMISSED without prejudice under Rule 4(m) for failure to timely effect service of process.

The Clerk is directed to close the file. This Order shall constitute final judgment for purposes of

Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                2



     Case 3:19-cv-00975 Document 10 Filed 05/26/20 Page 2 of 2 PageID #: 39
